Name: Commission Regulation (EEC) No 3780/88 of 2 December 1988 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: plant product;  agricultural activity;  economic policy
 Date Published: nan

 3 . 12. 88 Official Journal of the European Communities No L 332/19 COMMISSION REGULATION (EEC) No 3780/88 of 2 December 1988 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (5) thereof, Whereas Article 1 (1 ) (b) of Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oil seeds (3), as last amended by Regulation (EEC) No 2215/88 (4), provides that the aid referred to in Article 27 of Regulation No 136/66/EEC is also to be granted for colza, rape and sunflower seed processed in the Community for incorporation in feedingstuffs ; whereas Commission Regulation (EEC) No 2681 /83 (*), as last amended by Regulation (EEC) No 3378/88 (6), should therefore be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management - Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2681 /83 is hereby amended as follows : 1 . Article 2 (2) (b) is replaced by the following : '(b) the incorporation of oil seeds into feedingstuffs.' 2. In Article 2 (3), 'colza or rape seed which is crushed' is replaced by 'oil seeds which are crushed'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (J) OJ No L 197, 26. 7. 1988, p. 1 . (3) OJ No L 163, 22. 6. 1983, p. 44. ( «) OJ No L 197, 26. 7. 1988, p. 9 . 0 OJ No L 266, 22. 9 . 1983, p. 1 . fa OJ No L 296, 29. 10 . 1988, p. 71 .